Title: To George Washington from Jonathan Trumbull, Sr., 23 May 1782
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Sir.
                            Hartford 23d May 1782
                        
                        I do myself the Honour to inclose your Excellency Copies of a Letter I lately receivd from Mr Deane and of
                            the answer which I have written—I have submitted them, thro’ the Secretary of foreign affairs, to the inspection of
                            Congress; & hope my answer will meet their and your approbation, as it has done that of the general Assembly of
                            the State unanimously: At a time when the Enemy are attempting to dupe us with the Shadow of Peace, I was not displeas’d
                            at having an opportunity, (thro’ a man who appears to have a good understanding of their Views,) to return them the
                            sentiments of this State on their proposals. I have the Honor to be with very great respect & Esteem, Your
                            Excellency’s most Obedient Humble Servant
                        
                            Jonth; Trumbull

                        
                     Enclosure
                                                
                            
                                Sir
                                Ghent 21st October 1781
                            
                            The critical Situation of our publick affairs, forces me to address you, and through you my fellow
                                Citizens of Connecticut. Though persecuted & in effect exiled by Congress, I can not be indifferent to the
                                Fate of my Country. The views of France become every day more evident, and they are no other than to humble Great
                                Brittain at our expence. Spain whilst at War with England, wishes to save appearances, and to employ the Forces of her
                                Enemy on our Continent; but she has not, nor will under any Circumstances, Acknowledge our Independency. Of all the
                                Nations in Europe, Spain is the most Interested to prevent our becoming Independant of any European controul.
                                Remembrance of past Injuries, and the desire of revenge, have Armed that Nation against England, and whilst we employ
                                more than one half the Brittish Force, she hopes to regain the Territory lost by former Wars, and to see us reduced so
                                low, that whether, in the end, we become dependant on France, or England; she will have nothing to fear from us for
                                Ages to come. There does not appear any disposition in any of the Powers of Europe to follow the example of France, and
                                to acknowledge our Independance. The League against England, is in deed a formidable one, but History furnishes us
                                with many instances of Leagues equally powerful against a single State, but with no one, in which they have finally
                                Succeeded. This merrits our Attention. Nothing can be more absurd than to immagine that the Powers in Europe should
                                encourage from other than Interested Motives, a Revolt against a Government Infinitely milder than her own, or that
                                Absolute Monarchs, should cordially approve of the material equality of Man.
                            The Campaign for this year, is nearly finished in Europe on the part of France and Spain, and has been as
                                ridiculously trifling and indecisive as the preceeding ones. The English Fleet is at Sea, it’s object is to intercept
                                the Spanish Flota, or to relieve Minorca, if it succeed in the first, of which there is but too much probability, the
                                Effects will be sensibly felt in Spain, the other is of less importance, but however the War may terminate, we shall
                                find ourselves at the close of it loaded with debt, and Absolutely Dependant on the Victorious Party, if the course of
                                Nature has not changed, but if simular causes continue to produce Simular effects, no Nation was ever in a more
                                dangerous Situation, than what America is in at this time. Happy for us (if we are wise) it is still in our Power to
                                avoid the danger, & to establish the Peace, Liberty and Safety of our Country, on the most sure and Solid
                                Basis. That we must, by continuing the War, and rejecting all Overtures of Peace & reconciliation with Great
                                Brittain, become unconditionally Dependant on France, or Great Brittain, is a truth as demonstrable as any Proposition
                                whatever. If Great Brittain becomes so reduced, as to receive the Law from France & Spain, though it will be
                                at our expence that this is done, yet they will claim the whole merrit, and all the advantages resulting from it. The
                                Power of Great Brittain Reduced; there will not remain any in Europe to hold the balance against the House of Bourbon,
                                and France, able to Dictate the Law to G. Brittain, can do the same to Us, and in a more Imperious manner and with
                                greater safety. France in good Policy will manage her conduct towards Great Brittain in such Circumstances, so as not
                                to offend, and Alarm the rest of Europe, but she can be influenced by no such Motives in her conduct towards Us. We
                                shall be deeply in Debt to her for money actually Borrowed, & supplies of different kinds, and France will
                                charge the whole expence of the War to our Accompt; and make demands, if not on our Purses, on our Gratitude therefor.
                                France has an Army in our Country at their Pay, and at her Orders, She is calculating to increase that Army to twenty,
                                or even to thirty thousand Men. If the History of different Nations afforded Us one Instance in which a People
                                preserved their Liberty and Independance after admitting a Superior Army of Foreign Mercenaries into their Country, to
                                fight their Battles at the pay & Devotion of a Foreign Monarch, we might have some small ground to hope that
                                what has happened, might happen again; but the History of the World produces no such Instance, nor is it possible it
                                ever should, so long as Men & their Passions continue to be the same; that they ever have been. We have a
                                Treaty it is true, which Guaranties our Liberty, & Independance; but with whom is that Treaty? with the very
                                Power which will be Interested to break it, or to explain it away. No Man acquainted with the past & present
                                Transactions in Europe, can be weak enough to presume that any Power will ever regard a Treaty longer than it is for
                                their real or supposed Interest to do so. It is at all times in the Power of the King of France to make or dissolve
                                Treaties, with this difference from Limitted Monarchs that he is not accountable for his Conduct. I have not
                                therefore, gone too far in Asserting that if France & Spain come off Victorious, that We shall be Absolutely
                                Dependant on one or both of them. If England on the other hand continues to make head against all her Enemies, and by
                                some fortunate Event of War, or by the Interposition of Foreign Powers, which is the most probable, forces France and
                                Spain to a Peace, on her own Terms, We must become unconditionally dependant on, & subject to England. The
                                present Moment is therefore of infinite Importance to Us. We are now of great Consequence, in a Treaty of general
                                Peace, We shall be of none at all, or at best a meer Article to be set off, or discounted in the balancing the general
                                Accompt. At present we may obtain a Repeal of all the Acts of Parliament Obnoxious to Us, a perpetual exemption from
                                all Taxes save what we impose on Ourselves, freedom of Legislation and of Commerce. What more shal we gain by
                                Independance? Will the Name of Sovereign Independant States, counterbalance the Miseries, and distress of our Country
                                at the present and the future burthens, to which it must be subjected? This is a serious Question, and I put it to a
                                serious, and thinking People. I am confident that there is not, in the World, a more free & uncorrupted
                                Assembly, than that of Connecticut, none more attentive to the Freedom, ease, and happiness of the People they
                                Represent, and to their true Interest in every respect. Can such an Assembly on serious Reflection, consent to load
                                themselves, and their Constituents with Taxes nearly equal to the whole of their income? The amount of our Share of
                                the publick Debt will not fall short of two Millions Sterling, if the War is continued another year. The Interest of
                                this, the expences of general Government, that is of Congress, of their Ministers, Agents & Consuls in foreign
                                Parts, of their Ministers and Boards at home, of a Fleet, essentially Necessary, to the existance of our Commerce, and
                                the half Pay to Our Officers and Soldiers, will amount to nearly three Shillings on the pound perpetual Tax. Our
                                Ministers and Agents in Europe, cost us at this time; more than twenty thousand pounds Sterling Annually, though We
                                have only one, received & Acknowledged as such. The Secretaries of these inefficient, unacknowledged
                                Ministers, Receive one thousand Sterling annually, which is perfect Sine Cure, for whilst their Principals can not
                                Act, they most certainly can have nothing either to Copy, or to Record. From this sample, and from Congress having
                                uniformly disposed of these places among themselves, we may make some Estimate of Our future Civil List, and it will
                                not be too hardy to say, that it will, if this System is pursued, be as great a Source of Corruption, and as
                                burthensome as the Civil List of England, or the Pensions of France. The Parliament is summoned on Business the 27th
                                of next Month, it is generally believed, that a secret Treaty has some Months since been signed between Russia and
                                England and that it will be announced at the Opening of the Next Session. However that may be there is certainly a
                                good Understanding between the two Powers, and it appears probable that in the coming Winter, both the Emperor of
                                Germany and the Empress of Russia will Interpose their Mediation in more direct & possitive Terms, than in the Last.
                                By the appointment of Delegates by Congress to Attend the Congress at Vienna, I see that the hopes of my Countrymen
                                were Sanguine on that subject; they ought to be undeceived on that, as well as on Many others, The Emperor Offered,
                                and England Accepted of the Mediation On the Express condition that the affair of America should not be subjected to
                                any determination of the proposed Congress, this not being Assented to by France the Affair fell to the ground; it
                                will probably be revived this Winter. The great Objects of England this Winter will be to make a general Peace, or a
                                separate one with Holland and to get that War off their Hands. If they succeed in either, the
                                Consequence will be much the same to Us, if we neglect the present favourable important Moment. I am not disgusted
                                with Men though I am extremely so with measures in France, and I have Written you, not with Confidence, that my
                                sentiments will be adopted, but from the Impulse of Duty, and that this Letter may, by it’s being
                                made a publick one remain in your Publick Files, to Condemn, or Justify me, on some future day. If
                                my Opinions are ill-founded, Still my Intention is good, but if Events Justify my predictions, this Letter will
                                Justify me in the Eyes of Posterity for having given the Alarm in Season, whether it shall be
                                Attended to or not. I have sent my Accts to Congress, by which it will appear that there is a Balance due to me of
                                more than three hundred thousand Livres Tournois. they have by design or inattention prevented my having my Accts
                                Audited or Pay’d. From the general tenor of their Conduct towards me, I am Authoris’d to put the most unfavourable
                                Construction on it; but I will not enter on the disagreeable subject further than to appeal to the
                                Justice & humanity of my Countrymen, to prevent the final ruin of one, who has faithfully served them, and who
                                now hazards the loss of everything, in venturing to undeceive them. I shall probably pass the Winter in this place, or
                                in the Neighbourhood, Commercial Objects as well as Oeconomy, urge me to it. This will go by Capt. Trowbridge, I shall
                                improve every direct Opportunity to Write to you. I have the honor to be with respect Your Excellency’s most Obedt
                                & Very hume servt
                            
                                Silas Deane
                            
                            
                                Copy
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Hartford 15th May 1782.
                            
                            I duly recieved your Letter dated at Ghent the 21st October last by Capt. Trowbridge, and have paid that
                                attention to your sentiments therein expressed which their singularity appear’d to me to Merit.
                            At the time when you wrote, the decisive Event of the last Campaign in this Country was not known to you;
                                you was unacquainted with the noble part which France acted on that occasion; & you could not foresee that
                                this blow would reduce the Brittish Parliament to confess themselves unable to conduct a future offensive war in this
                                Country; you could not foresee that the trifling & indecisive Campaign in Europe, was to be so soon followed
                                by the most important successes in other quarters of the world, That St Eustatia, St Martin, St Kitts, Montserat,
                                Nevis, & Minorca, were destined to Crown the Glories of York Town.
                            Great Brittain is declining rapidly towards the evening of her Glory; yet I view her decline without
                                feeling any fears of France or Spain. It should be the first article of every mans political Creed, that no Nation
                                will ever assist another, but with a view of advancing her own Interests. I am sensible how important an object the
                                humiliation of their ancient Enemy is to France, & Spain, and I would not that my Country should have recieved
                                their favors, unless she could propose to them at the same time an adequate reward. I am sensible that France will
                                ever have just demands upon our Gratitude, and Heaven forbid We should ever so far forget the principles of Virtue
                                & Honor, as to withhold our acknowledgements; yet France if not too generous, is at least too politic to
                                follow in the steps which have led her rival to ruin. She knows our Power too well not to dread our Enmity. She knows
                                our rapidly increasing importance too well, not to wish to cement our present Freindship by a Series of Noble,
                                & liberal actions. You observe that we shall be deeply in Debt to her for monies actually borrowed, and
                                supplies of different kinds. It is very true but shall we pay those Debts with perfidy and ingratitude? Shall we
                                basely desert her? Shall we unite with Her Enemies, and turn against her the resources which we derive from Her in the
                                very War which she has undertaken for our service? France has a Body of Troops in our Country. Very true. They have
                                served us faithfully, and effectually; but I doubt extremely her having any Idea of Augmenting their number to thirty,
                                or even Twenty Thousand men. The debility of our Enemy does not leave her a pretext for such an augmentation even if
                                she wished it, and I trust we have too much wisdom to admit the proposal, were one made, even in an hour of distress,
                                to that purpose. As to the Treaty which guarantees our Independance, I do not suppose it will exist longer than it
                                shall mutually appear to be the Interest of the Parties that it should exist, and I rely with more confidence upon the
                                good sense, the bravery, & the Virtue of my Countrymen for the preservation of our Liberties, than upon any
                                foreign aid. It is we ourselves who are interested in their preservation and as long as we possess virtue to merit, so
                                long we shall undoubtedly enjoy the invaluable blessing; and whether Spain, Holland or any other power upon Earth,
                                formally acknowledge the Independance of the United States of America or not, is in my politickes a matter of
                                Indifference. They are independant in fact, & the name is a Bauble.
                            Sir Guy Carlton who arrived a few days ago at New York has made similar propositions of peace in the
                                name of the King of Great Brittain, with those you pointed out as attainable. You have painted the consequences of the
                                continuance of the war. permit me to view the consequences of such a peace. The object proposed by the Treaty subsisting
                                between France and America is declared to be the acknowledgement of the Independance of the latter by Great Brittain;
                                and in a subsequent resolution of Congress, it is declared that even this object being gained, neither party is at
                                Liberty to conclude a separate peace, without the express consent of the other. In accepting the terms now proposed by
                                the King of Great Brittain: to his revolted Colonies in North America: we must therefore breakthrough
                                every obligation of National Honor to dissolve this Treaty. If the offer were of Independance, the words of the Treaty
                                might furnish us with a slender pretext for accepting it, though even then our own explanatory declaration would
                                forbid the step. But should we basely stoop to return to the state in which we were, in the year 1763, which is the
                                proposal of the Enemy, We have not even words to shelter us from the Contempt of mankind. And surely nothing but
                                Madness can lead us to a breach of faith, as consumately infamous, as it is important. Yet let us suppose America
                                possesses fortitude sufficient to brave the insults of the world; in that moment the object of Great Brittain is
                                accomplished. The present war will soon be terminated, and she will then be at leisure to renew her oppressions in
                                this Country, without the fear of the interposition of another foreign Power. There is not a nation upon Earth who
                                would not exult in seeing a Place of such perfidious, ungrateful, dastardly wretches, oppressed, harrassed, extirpated.
                                France would for once forget her natural enmity to Great Brittain, & rejoice heartily in the acceleration of
                                our ruin. And let no one object to these Ideas the Generosity of the Brittish Nation. This war has given us full
                                experience of what we are to expect from their generosity. Grant that the continuance of the war for a few years will
                                add considerably to the public Debts & taxes; but tell me what ease we are to gain by a reunion with a people,
                                who are sinking under the pressure of their own Debts, & whose necessities will join with their resentments,
                                in the resolution to load us not only with our own, but a large share of their burdens. No, I will sooner consent to
                                load myself, my constituents, my posterity with a Debt equal to the whole property of the Country, than consent to a
                                measure so detestably infamous; and I doubt not but my Countrymen in general will choose with me to preserve their
                                liberties with the reputation & the consciousness of persevering virtue, even though poverty be the
                                consequence.
                            That there have been injudicious expenditures of the Public monies, and that the same may happen again,
                                is to be expected in this Country, as it has been evidenced in every other; for we are not perfect more than all those
                                who have gone before us. But extravagance is not the predominant Vice of Republicks, & we shall endeavour to
                                guard against it.
                            That our public Officers at home, & abroad have in some instances deviated from their Duty, and
                                while they have been expensive have also proved useless, or unfaithful servants, can not be denied, and yet we have
                                seen as little Corruption, & Treason as times of public convulsion have commonly exhibited.
                            From the Information which I have of the Politicks of Europe I apprehend nothing hostile at present from
                                Russia. Letters from Petersburgh of as late date as November last declare "that the temper of that Court is not
                                unfriendly to America" and Holland if not our friend, will at least not be our Enemy.
                            I shall lay your Letter, together with this answer before the General Assembly of this state. You will
                                therefore regard these sentiments on the subject of Peace not only as mine Individually, but the general voice of the
                                Representatives of the People. They will afterward remain on my public files as your Request. I am Sir your most
                                obedient Servant
                            
                                Signd. J. Trumbull
                            
                            
                                Copy
                            
                        
                        
                    